 In the Matter Of FALCON MANUFACTURING COMPANY, EMPLOYERandUPHOLSTERERS' INTERNATIONAL UNION OF NORTH AMERICA,PETITIONERCase No. 7-R-2513.-Decided April V, 1947Major James C. Barker,of Big Rapids, Mich., for the Employer.Messrs. Joseph JacobsandJacob Gross,of Chicago, Ill., andMr.Mike Martin,of Grand Rapids, Mich., for the Petitioner.Mr. Daniel Zinn,of Grand Rapids, Mich., andMr. Charles Kranish,of Big Rapids, Mich., for the C. 1. 0.Mr. Cuyler Coleman,of Battle Creek, Mich., for the Independent.Mr. Jerry TVohlmuth,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at BigRapids, Michigan, on December 3, 1946, before Harry N. Casselman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERFalcon Manufacturing Company is a Michigan corporation, en-gaged at Big Rapids, Michigan, in the manufacture of dining roomfurniture.During 1946 the Employer purchased raw materials val-ued at $150,000, approximately 80 percent of which was receivedfrom sources outside the State of Michigan.During the same period,the Employer manufactured finished products valued at over $300,000,of which approximately 80 percent was sold to points outside the Stateof Michigan.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.73 N L. R B., No. 92.4670 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONSINVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.The United Furniture Workers of America, herein called U. F. W.,isa labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.The Michigan Furniture Craftsmen, herein called Independent, isa labor organization affiliated with the Michigan Council for Inde-pendent Unions; claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to grant recognition to any union as theexclusive bargaining representative of its employees until certifiedby the Board.-On October 17, 1945, the Employer and the U. F. W. entered intoa contract, terminating on October 17, 1946.The contract providedfor automatic renewal from year to year thereafter unless either partygave notice of a desire to terminate 30 days prior to the yearly expira-tion date.No notice of termination or request for modification wasmade by either party before the automatic renewal date.However,on October 1, 1946, the U. F. W. submitted to the Employer an en-tirely new proposed contract.Thereafter, the U. F.W. and theEmployer entered into contract negotiations.During the pendencyof these negotiations, on October 23, 1946, the Petitioner requestedrecognition of the Employer as bargaining representative of itsemployees.On October 31,1946, the Petitioner filed its petition herein.Although taking no definite position, some question was raised bythe U. F. W. as to its contract being a bar to the instant proceeding.While the Board has adhered to the principle that where an automaticrenewal date is specified in a contract a rival claim to representationmust be made prior to such date, in order to remove the contract asa bar to a representation proceeding,' such principle applies onlywhere the automatic renewal clause remains operative.Where, ashere, the Employer and the contracting union voluntarily enter intonegotiations for an entirely new contract subsequent to the automaticrenewal date, and thereby evince an intent to terminate, a rival claim-ant is relieved of the duty it otherwise might have had to present itsrepresentation claim prior to the automatic renewal date.2Accordingly, we find that the representation claim of the U. F. W. was timelymade, and that the contract is no bar to the instant proceeding.'Matter of Mill B, Inc,40 N L. R B 346, and subsequent cases.2Matter of Atlas Felt Products Company,68 N. L R B.1; Matter of Miami Daily News,Inc,66 N L R B 663 ;Matter of National Gypsum Company,64 N L. R. B 59;Matterof Heat Transfer Products, Inc.,63 N. L R. B. 1124;Matterof Iroquois Gas Corporation,61 N L. R B 3020 FALCON MANUFACTURING COMPANY469We findthat a question affecting commerce has arisen concerningthe representation of the employees of the Employer,within the mean-ing of Section 9 (c) and Section 2 (6) and(7) of the Act.8IV. THE APPROPRIATE UNITWe find, substantially in accord with the stipulation of the parties,that all of the Employer's production and maintenance employees em-ployed at its Big Rapids, Michigan, plant, on an hourly rate and/orincentive rate, excluding executives, clerical employees, foremen, andall or any other supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Falcon Manufacturing Com-pany, Big Rapids, Michigan, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter as.agent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction,4 includ-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees \\ho havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by Upholsterers' International Unionof North America, A. F. L., or by United Furniture Workers of Amer-8 The U F W. urges that Petitioner has made no adequate showing of representation,inasmuch as most of the latter's designation cards have allegedly been revoked by a petitionsigned by 56 employeesThe U. F. W also contends that Petitioner's designation cardswere procured by fraud and misrepresentation.We have repeatedly pointed out thatmatters ofprimafacie showing of interest are administrative expedients only, and are notsubject to collateral attack(Matter of 0 D. Jennings & Company,68 N L. R B. 516).Inasmuch as Petitioner has submittedprima facieevidence of substantial membership,we believe that the issue of its actual representation can best be resolved by an electionby secret ballot(Matter of Jefferson Island Salt Mining Co.,Inc., 67N. L. R B. 1282;Matter of Continental Can Company,58 N L R B.1543).* Including H Kurewski who, as a regular part-time employee, the parties agreed shouldbe eligible to vote. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDica, C. I. 0., or by the Michigan Furniture Craftsmen, affiliated withthe Michigan Council for Independent Unions, for the purposes ofcollective bargaining, or by none.'5On March 17, 1947, Petitioner requested withdrawal of its petition.On' March 21,1947,the Board issued an order to show cause why such request should not be granted.Sufficient cause having been shown by the Intervenor in response to the order within thetime prescribed therein,the request for withdrawal of the petition is hereby denied.Anyparticipant in the election herein may,upon its prompt request to and approval thereofby the Regional Director,have its name removed from the ballot.1